Judgment reversed upon the law, with costs, and judgment unanimously directed for the plaintiff, with costs. No opinion. Findings of the trial court second, third, fourth, eighth, ninth and tenth, and the first conclusion of law, are reversed as being unsupported by the evidence, and plaintiff’s proposed findings first to eighth, inclusive, are found, and also the first proposed conclusion of law, and that part of the second proposed conclusion of law entitling plaintiff to judgment vacating and setting aside the conveyance in question. Kelly, P. J., Rich, Manning, Kelby and Young, JJ., concur. Settle order on notice.